Citation Nr: 1326227	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  10-05 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of enetitlement to service connection for residuals of prostate cancer, status post radical prostatectomy and radiotherapy, and if so, whether entitlement to service connection for this disorder can be granted.  
  
2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for erectile dysfunction (ED) to include as secondary to residuals of prostate cancer, and if so, whether entitlement to service connection for this disorder can be granted.  

3.  Entitlement to a compensable rating for service-connected prostatitis, to include the propriety of the reduction of the evaluation for this disorder from 60 to 0 percent disabling as of February 1, 2008.

4.  Entitlement to a compensable rating for service-connected major depressive disorder, to include the propriety of the reduction of the evaluation for this disorder from 30 to 0 percent disabling as of February 1, 2008.

5.  Entitlement to an increased rating for service-connected chronic bilateral epididymitis, status post left epididymectomy, currently rated as 10 percent disabling.  

6.  Entitlement to Special Monthly Compensation (SMC) for loss of use of a creative organ.  

7.  Entitlement to a total disability rating for compensation based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1972 to February 1992.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In October 2009, the Veteran testified at a personal hearing convened at the RO.  A transcript of the hearing is included in the claims file and has been reviewed.       

The Board has reviewed the Veteran's entire claims file, to include documents of record in his virtual VA folder.  No relevant evidence has been included in the claims file since the most recent supplemental statement of the case (SSOC) dated in January 2011.  38 C.F.R. §§ 19.31, 20.1304(c) (2012). 

In the decision below, the Board will grant a reopening of the service connection claims for residuals of prostate cancer and for ED, and will grant service connection for each claim.  The claims for higher disability ratings - to include a claim for TDIU which is a part of the Veteran's claims for increased rating given his assertions that his service-connected disorders have rendered him unemployable - and SMC are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   

In July 2010 correspondence from the Veteran's representative, claims for clear and unmistakable error (CUE) are raised regarding multiple rating decisions.  As these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them.  Each is therefore referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. In an unappealed June 1997 rating decision, the RO denied the Veteran's claim of service connection for residuals of prostate cancer.  

2. New evidence received since the June 1997 rating decision tends to prove previously unestablished facts necessary to substantiate the underlying claim of service connection for residuals of prostate cancer and raises a reasonable possibility of substantiating the claim.    

3. The Veteran as likely as not developed prostate cancer during active service.  

4. In an unappealed August 2005 decision, the RO denied the Veteran's claim to service connection for ED.     

5. New evidence received since the August 2005 rating decision tends to prove previously unestablished facts necessary to substantiate the underlying claim of service connection for ED and raises a reasonable possibility of substantiating the claim.    

6. The Veteran's ED is a residual of medical treatment for his prostate cancer.  


CONCLUSIONS OF LAW

1. A June 1997 rating decision by the RO that denied the Veteran's claim to service connection for residuals of prostate cancer and treatment is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2012).   

2. New and material evidence has been received to reopen the claim of service connection for residuals of prostate cancer.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).     

3. Prostate cancer, and residuals thereof, was incurred during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2012).  

4. An August 2005 rating decision by the RO that denied the Veteran's claim to service connection for ED is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2012).   

5. New and material evidence has been received to reopen the claim of service connection for ED.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).     

6. Erectile dysfunction is due to the Veteran's service-connected prostate cancer, and residuals thereof.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310 (2012).  

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The agency of original jurisdiction (AOJ) has a duty to notify and assist the Veteran with a claim pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  As an initial matter, with regard to the issue of whether new and material evidence has been received to reopen the claims of service connection for prostate cancer and ED, the Veteran's claims are being granted (i.e., each is reopened, and each will be granted service connection).  As such, any deficiencies with regard to VA's duties are harmless and nonprejudicial as to these two issues. 

II.  The Claims to Reopen the Claims for Service Connection

The Veteran claims that he incurred prostate cancer and its residuals during service, and that ED is a residual of treatment for the prostate cancer.    
  
Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  

The Veteran was discharged from active duty in February 1992.  Soon thereafter, in May 1992, he claimed service connection for a prostate disorder.  The RO granted service connection for prostatitis in September 1992.  

In December 1995, the Veteran claimed service connection for prostate cancer, and its residuals, which had been diagnosed earlier that year.  The RO denied this particular original claim in an unappealed June 1997 rating decision.  As the Veteran did not appeal the June 1997 decision, the decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

In March 2005, the Veteran filed an original claim for service connection for ED.  In August 2005, the RO denied his claim.  As the Veteran did not appeal the August 2005 decision, the decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

Where a service connection claim has been finally decided, VA, before addressing that claim anew, must first determine whether new and material evidence has been submitted to reopen that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  If new and material evidence is presented or secured with respect to a final decision, the Secretary shall reopen and review the former disposition of that claim.  38 U.S.C.A. § 5108.  The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal regardless of the RO's determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  

VA regulations define "new" evidence as existing evidence not previously submitted to agency decision makers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence cannot be cumulative or redundant and must raise a reasonable possibility of substantiating the claim.  Id.  If new and material evidence is received prior to the expiration of the appeal period following a particular rating decision, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).   

In December 2007, the Veteran filed his claim to reopen service connection for prostate cancer and its residuals to include ED.  In October 2008, the RO denied the Veteran's claims, finding that the claims would not be reopened because the record lacked new and material evidence.  The Veteran appealed the denials to the Board.  

The Board will address the Veteran's claims to reopen separately below.

      Prostate Cancer:

The relevant evidence of record considered by the RO in the final June 1997 rating decision consisted of the Veteran's service treatment records (STRs) which are negative for prostate cancer, but which do note multiple treatments for prostatitis, and other urological disorders such as residuals of a vasectomy and epididymitis.  The record contained private treatment records dated in 1995 and 1996, noting the Veteran's treatment for prostate cancer, and the prostatectomy and radiation he underwent to treat the disorder.  The record contained the Veteran's lay assertions that his cancer related to his service-connected prostatitis, and to his service in Korea and his purported exposure to herbicides while there.  And the record contained an August 1996 VA compensation examination report, and April 1997 addendum opinion, which found "no etiologic relationship" between prostatitis and prostate cancer.  Based on this evidence, the RO found that the Veteran's prostate cancer was unrelated to service, and to his prostatitis.  38 C.F.R. §§ 3.303, 3.310.  Again, the June 1997 decision became final.  It is therefore not subject to revision upon the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is relevant evidence that has been added to the record in conjunction with the Veteran's December 2007 claim to reopen service connection.  The relevant evidence that has been added to the record consists of: additional statements from the Veteran attributing his prostate cancer to his prostatitis, and to his claimed in-service exposure to herbicides; VA compensation examination reports and opinions dated in July 2001, June 2005, April 2007, July 2007, June 2008, and October 2009, none of which supports the Veteran's claims to service connection; private and VA treatment records noting ongoing treatment for residuals related to prostatectomy and radiation treatment, to include incontinence issues; several private medical opinions - dated in September 2006, March 2007, August 2007, September 2007, November 2007, and one of which is undated - from treating physicians which support the Veteran's claim by stating that prostate cancer may be due to prostatitis, and by indicating that the Veteran's prostate cancer likely had its onset during active service.  

This evidence is certainly new evidence in the claims file.  It has been included in the claims file since the June 1997 final rating decision.  The Board also finds certain of this new evidence to be material evidence.  In particular, the Board finds the medical opinions from the Veteran's private treating physicians to be material evidence.  These physicians indicate that the Veteran's prostate cancer had its onset during active service.  This evidence was not of record in June 1997.  The medical evidence then of record tended to indicate that the onset of cancer followed active service.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of the evidence in question must be presumed).  Thus, assuming its credibility for the purpose of this analysis, the Board finds that the new evidence tends to prove previously unestablished facts necessary to substantiate the underlying claim of service connection for prostate cancer.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of entitlement to service connection for residuals of prostate cancer is reopened.

      Erectile dysfunction:

Similarly, new and material evidence has been included in the record with regard to the Veteran's claim to service connection for ED.  

The relevant evidence of record considered by the RO in the final August 2005 rating decision consisted of the Veteran's service treatment records (STRs) which are negative for ED, but which, as noted earlier, address other urological disorders.  The record contained VA and private treatment records, and examination reports, which note the Veteran's impotence since radiation treatment he received in the mid 1990s.  The record contained the Veteran's lay assertions that his ED is related to his prostate problems.  And the record contained VA compensation examination reports and opinions dated in March 1997, July 2001, and June 2005, and an undated letter from a private treating physician, which attribute the Veteran's impotence to prostate cancer treatment.  Based on this evidence, the RO found service connection for ED unwarranted because the Veteran was not service connected for prostate cancer and its residuals.  Further, the RO found that the evidence did not indicate that service-connected prostatitis related to the ED, or that the Veteran had incurred ED during service.  38 C.F.R. §§ 3.303, 3.310.  Again, the August 2005 decision became final.  It is therefore not subject to revision upon the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is relevant evidence that has been added to the record in conjunction with the Veteran's December 2007 claim to reopen service connection.  The relevant evidence that has been added to the record consists of: additional statements from the Veteran attributing his ED to prostatitis, and to prostate cancer which he asserts should be service connected as well; multiple VA compensation examination reports and opinions, and multiple private medical reports and opinion, which reiterate previous findings that ED was caused by prostate cancer medical treatment; multiple private opinions stating that the cancer which necessitated the treatment causing ED had its onset during service; and private and VA treatment records noting ongoing treatment for ED.  

This evidence is certainly new evidence in the claims file.  It has been included in the claims file since the August 2005 final rating decision.  The Board also finds certain of this new evidence to be material evidence.  In particular, the Board finds the medical opinions from the Veteran's private treating physicians to be material evidence.  These physicians indicate that the Veteran's prostate cancer had its onset during active service.  This evidence was not of record in August 2005.  Further, it is material evidence because it lays the foundation for the Veteran's secondary service connection claim - i.e., in-service prostate cancer led to radiation treatment and prostatectomy which led to ED.  See Justus, supra.  Thus, assuming its credibility for the purpose of this analysis, the new evidence tends to prove previously unestablished facts necessary to substantiate the underlying claim of service connection.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of entitlement to service connection for ED is reopened.

III.  The Merits of the Claims to Service Connection

As previously discussed, the Veteran claims service connection for residuals of prostate cancer and for ED.    

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  When a Veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain disorders presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  The U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for disease that is diagnosed after discharge from active service, when the evidence establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Under 38 C.F.R. § 3.310(a), service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  In Alemany v. Brown, 9 Vet. App. 518 (1996), the United States Court of Appeals for Veterans Claims (Court) found that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

As noted earlier, the record in this matter clearly establishes, first, that the Veteran currently has chronic residuals related to his prostate cancer surgery and radiation treatment, and second, that he experienced prostate difficulties during service that were then diagnosed as chronic prostatitis.  Hickson elements (1) and (2) have therefore been established.  

With reference to Hickson element (3), the ultimate question before the Board is whether the Veteran's current disabilities relate to service in general, and the disorder during service in particular.  For the Veteran to be successful in his claims, the evidence must show that it is at least as likely as not that his disabilities are related to the disorder that occurred in service.  If the preponderance of the evidence shows otherwise, the Veteran's claims must be denied.  Hence, the remaining question before the Board is whether the current residuals from prostate cancer are causally related to the prostate problems the Veteran experienced during service.  On this question, the Board finds the evidence of record to be in equipoise.  

On the one hand, VA medical evidence dated since August 1996 squarely counters the Veteran's claims to medical nexus between documented problems in service, his eventual prostate cancer diagnosis, prostatectomy, and radiation treatment, and his current residuals such as incontinence and ED.  

The August 1996 VA examiner found "no etiologic relationship" between prostatitis and prostate cancer.  The June 2005 VA examiner stated that the "Veteran's history of chronic prostatitis, epididymitis, epididymectomy, and vasectomy did not cause" prostate cancer, and that a "PSA" reading at the time of discharge from service in 1992 compared with an "acute jump" in a PSA reading in 1995 documented that the Veteran did not have prostate cancer during service.  The October 2009 VA examiner, who indicated a review of the claims file, stated that it would be "speculative" to find that the Veteran's prostate cancer had its onset during service.  Finally, a February 1997 private opinion from the Veteran's treating physician noted that the "oncology literature fails to show a correlation between prostatitis or epididymitis in the transition to carcinoma."  

On the other hand, several medical opinions from the Veteran's treating private physicians indicate that the Veteran's prostate cancer had its onset during service, and that the symptoms associated with prostatitis may in fact have been early symptoms of the carcinoma.  

In an undated opinion received into the record in May 2005, the Veteran's treating urologist reviewed the history of the Veteran's prostate problems - in-service prostatitis, November 1995 diagnosis of prostate cancer, December 1995 prostatectomy, and subsequent radiation treatment due to "significant peri-neural invasion with multiple abnormal margins."  Based on the Veteran's prostate condition during and following service, this physician indicated that, "prostate cancer was likely present for quite some time prior to [the Veteran's November 1995 diagnosis] and treatment."  The examiner further elaborated that the Veteran's type of cancer "typically grows slowly, thus for him to have as much volume of disease as was discovered at prostatectomy it would have taken several years to develop[] to this degree."  The examiner further asserted that, "unfortunately", the Veteran's in-service diagnosis and treatment for prostatitis "likely delayed the diagnosis and definitive treatment of the actual cancer."  

In a September 2006 statement, the Veteran's treating urologist reinforced his earlier opinion, stating that the Veteran's "lengthy treatment for chronic prostatitis cannot be said definitively to have been truly for prostatitis and may have actually been prostate cancer causing" the symptoms.  The urologist further stated that the Veteran "may have had superimposed chronic prostatitis" which was not detected by in-service pathology reports.  

In a March 2007 letter, the physician who treated the Veteran soon after his discharge from service, and who initially diagnosed the Veteran with prostate cancer in 1995, supported the Veteran's claim.  The physician recalled his surprise that a man of the Veteran's age had developed prostate cancer, and that his disease was "quite a bit more advanced than originally thought, with the margins being invaded."  This background led the physician to question whether, based on the "actual degree of invasion and the amount of affected lobes," the Veteran's case was one of "missed diagnosis."  

In August 2007, another treating physician noted the Veteran's history and diagnosis in 1992, and stated that the Veteran's prostate cancer was "a slow growing one and was more than likely present while he was in active duty prior to his retirement in 1992."  The examiner further indicated that the in-service and post-service treatment for prostatitis was "more likely than not" based on an "erroneous diagnosis."  

In a September 2007 letter, the Veteran's treating urologist again reinforced his previous supportive opinions by noting that prostate cancer "is a very slow growing cancer with a slow doubling time" and stating that the Veteran's cancer "was present for at least four to five years before its detection."  

In a November 2007 letter, an oncologist offered a medical opinion supporting the Veteran.  The physician indicated a familiarity with the Veteran's history, to include his treatment during service and his cancer diagnosis in 1995, and subsequent surgery and treatment.  The examiner noted the severity of the findings in 1995, and the necessity of radical treatment.  The examiner stated that prostate cancer "has been documented to arise from prostate inflammation" after noting that the Veteran's prostatitis during service involved inflammation.  The examiner also indicated that findings - regarding the type of prostate cancer the Veteran had - were consistent with a "slower growing prostate cancer."  The examiner cited studies indicating that certain prostate cancers develop slowly.  The examiner asserted that the Veteran "had prostate cancer for years before diagnosis" perhaps 8.2 to 15 years prior to diagnosis, "according to the published data."  And the examiner concluded that the Veteran "most likely" had prostate cancer "while he was still an active duty service member."  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  

As demonstrated, the medical evidence of record is conflicted on the ultimate question before the Board - i.e., whether service and prostate cancer residuals are related.  Each opinion, whether countering or supporting the Veteran's claims, has probative value.  Each is offered by a medical professional who documented a familiarity with the Veteran's medical history and a familiarity with his claims file.  Indeed, the medical evidence on the question before the Board, developed over a 14-year period, is in equipoise.  This is particularly so with regard to the Veteran's central assertion, that his prostate cancer existed during service.  It certainly cannot be said that a preponderance of the evidence demonstrates that this is untrue.  As such, the Board finds that, for purposes of the service connection claim on appeal, the Hickson (3) element regarding medical nexus is satisfied.  

In sum, each of the three Hickson elements has been established - the Veteran now has residuals of prostate cancer, he had a prostate disorder in service, and the medical evidence does not preponderate against the claim that the in-service disorder relates to the current residuals stemming from cancer and its treatment.  38 C.F.R. § 3.303.  Insofar as prostate cancer and its residuals have been service connected, the requirements for a secondary service connection finding for ED have been satisfied as well.  38 C.F.R. § 3.310.  Service connection is therefore warranted for residuals of prostate cancer and ED.  

 
ORDER

New and material evidence having been received, the claim for service connection for residuals of prostate cancer is reopened; to this extent, the appeal is allowed.

Entitlement to service connection for residuals of prostate cancer is granted.  

New and material evidence having been received, the claim for service connection for erectile dysfunction is reopened; to this extent, the appeal is allowed.

Entitlement to service connection for erectile dysfunction is granted.  


REMAND

The Board finds remand warranted for the remaining claims on appeal.  

The most recent medical examinations into the claims for increased rating for depression, epididymytis, and prostate disorder were conducted nearly four years ago in late 2009.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Moreover, the Board finds the Veteran's claims for SMC and a TDIU inextricably intertwined with the claims remanded for additional medical inquiry.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

The decision regarding whether the disability ratings for depression and prostatitis were properly reduced in the November 2007 rating decision will be addressed following the additional development requested in this remand.  38 C.F.R. § 3.105(e).  

Any outstanding VA treatment records should be included in the claims file.  The most recent VA treatment records in the claims file are dated in November 2010. 

Accordingly, the case is REMANDED for the following action:

1.  Include in the claims file any currently outstanding treatment records that pertain to the claims on appeal.  

2.  After including in the claims file any additional relevant evidence, schedule the Veteran for the appropriate VA exams to address the inquiries noted below.  Any indicated tests should be accomplished.  The examiners should review the claims folder prior to examination, to include any newly associated records obtained as a result of this remand.   

The examiners evaluating the Veteran's service-connected depression, epididymytis, and prostate disorder should describe the current nature of each disability.  Each examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

3.  Review the medical reports obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  After all the above medical inquiry has been completed, readjudicate the claims on appeal (to include the claims for SMC and a TDIU) in light of all of the evidence of record, as well as any evidence added pursuant to this Remand.  If an issue remains denied, the Veteran should be provided with a SSOC as to the issue, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


